NO. 07-02-0288-CR

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL E

                                     DECEMBER 10, 2002
                               ______________________________

                                      AUDREY LEE WILLIAMS,

                                                                  Appellant

                                                     v.

                                       THE STATE OF TEXAS,

                                                     Appellee
                             _________________________________

              FROM THE 252nd DISTRICT COURT OF JEFFERSON COUNTY;

                       NO. 57,292; HON. LEONARD GIBLIN, PRESIDING
                            _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.1

       In one issue, appellant Audrey Lee Williams appeals from a judgment revoking her

community supervision, adjudicating her guilty based upon her plea of guilty, and

sentencing her to two years imprisonment. In one issue, she complains that the trial court

erred by failing to consider the full possible range of punishment. We affirm the judgment.

                                          Background




       1
           John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. TEX. GOV’T
CODE ANN. §75.002(a)(1)   (Vernon Supp. 2002).
        Appellant pled guilty in 1993 to the offense of securing execution of a document by

deception. In accordance with a plea bargain, the court deferred adjudication of her guilt,

placed her on probation for five years, and ordered restitution. Appellant’s probation was

later extended to April 1, 2003. The State eventually filed a motion to revoke probation on

May 14, 2002. Appellant pled true to the allegations contained in the motion. Thereafter,

the court granted the motion, adjudicated appellant’s guilt, and levied the sentence

previously mentioned.

                                        Jurisdiction

        Initially, we address the State’s contention that we have no jurisdiction because

appellant filed a general notice of appeal as opposed to one conforming to Texas Rule of

Appellate Procedure 25.2(b)(3). The latter provides that if the appeal is from a judgment

rendered on a plea of guilty and the punishment assessed did not exceed the punishment

recommended by the prosecutor, the notice of appeal must:

        (A) specify that the appeal is for a jurisdictional defect;

        (B) specify that the substance of the appeal was raised by written motion and
        ruled on before trial; or

        (C) state that the trial court granted permission to appeal.

TEX . R. APP . P. 25.2(b)(3).

        Rule 25.2(b)(3) applies when the appellant asserts issues relating to his conviction.

Kirtley v. State, 56 S.W.3d 48, 51-52 (Tex. Crim. App. 2001); Vidaurri v. State, 49 S.W.3d
880, 884-85 (Tex. Crim. App. 2001).2 As alluded to before, the appellant here contests


        2
         In Kirtley, the appellant was asserting that he was denied effective assistance of counsel at the
punishment hearing. Appellant had pled guilty and received deferred adjudication and community
supervision. The trial court subsequently adjudicated him guilty, and Kirtley appealed. In response to the

                                                    2
neither her original plea of guilty nor subsequent adjudication of guilt. Rather, she asserts

error relating to conduct that occurred during the punishment phase of the trial, i.e. the

punishment levied. Consequently, her complaint does not relate to her conviction. And,

because it does not, Rule 25.2(b)(3) was and is inapplicable. Thus, we reject the

proposition that we have no jurisdiction over the appeal simply because appellant filed a

general notice of appeal.

                                          Issue One

        Again, through her only issue, appellant contends that the trial court erred when it

failed to consider the full range of punishment. We overrule the contention.

          To preserve a complaint for review, the record must show that the complainant

urged it to the trial court by a timely request, objection, or motion stating the grounds for

the ruling sought with sufficient specificity to make the trial court aware of the complaint

unless the grounds are apparent from the record. TEX . R. APP . P. 33.1(a); Vidaurri, 49
S.W.3d at 885-86. The record illustrates that appellant never contended below (by

objection, motion or otherwise) that the trial court failed to consider the full range of

punishment. Thus, the issue was not preserved for review.

        Nor did appellant provide us with citation to any legal authority supporting her short

argument that the failure to consider the full range of punishment constitutes reversible

error. This too results in the waiver of the matter. See TEX . R. APP . P. 38.1(h) (requiring


contention that appellant’s general notice of appeal did not vest the reviewing court with jurisdiction, the
Court of Criminal Appeals noted that Rule 25.2(b)(3) does not apply when asserting issues unrelated to the
conviction. Kirtley, 56 S.W.3d at 51-52. Then it stated that a claim of ineffective assistance of counsel “at
the punishment hearing after adjudication of guilt is ‘unrelated to’ a claim regarding the propriety of the
conviction.” Id. at 51 (emphasis in original). In italicizing the phrase “at the punishment hearing,” the Court
of Criminal Appeals evinces that error arising during that phase of the trial is unrelated to the conviction.

                                                      3
that appellants provide the reviewing court with citation to legal authority); Pachecano v.

State, 881 S.W.2d 537, 545 (Tex. App.--Fort Worth 1994, no pet.) (holding that because

the appellant did not provide citation to legal authority, he waived the complaint).

       Accordingly, the judgment of the trial court is affirmed.



                                                 Brian Quinn
                                                   Justice


Publish.




                                             4